219 S.W.3d 288 (2007)
STATE of Missouri, Respondent,
v.
Joyce W. FRISTOE, Appellant.
No. WD 66915.
Missouri Court of Appeals, Western District.
April 17, 2007.
Susan Lynn Hogan, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Office of Attorney General, Jefferson City, for Respondent.
Before PATRICIA A. BRECKENRIDGE, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Joyce Fristoe ("Fristoe") appeals her conviction, following a jury trial, for possession of a controlled substance in violation of Missouri Revised Statutes, section 195.202.[1] On appeal, Fristoe challenges the sufficiency of the evidence to establish her knowledge of the presence and nature of a rock of crack cocaine recovered from her car. Immediately before her arrest, she was sitting in the passenger's seat of her car, on top of the cocaine at issue. Having reviewed the record on appeal and finding no error, this court affirms the judgment of the trial court. Rule 30.25(b).
NOTES
[1]  All statutory references are to Missouri Revised Statutes, 2000, unless otherwise noted.